            Case 1:20-cv-04737-PGG Document 46 Filed 10/14/20 Page 1 of 2




                                                                             October 14, 2020
By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      Denson v. Donald J. Trump for President, Inc., No. 20 Civ. 4737 (S.D.N.Y.)

Dear Judge Gardephe:

       I write on behalf of Plaintiffs to apprise the Court of a new report relevant to the parties’
pending cross-motions.

        As noted in the Plaintiffs’ motion for summary judgment and conceded by Defendant
(the “Campaign”), the Campaign is engaged in ongoing arbitration against Omarosa Manigault
Newman for alleged violations of the Campaign’s Form NDA – the same NDA that is at the
heart of this class action.1 The Campaign claims that Ms. Manigault Newman violated the Form
NDA by, among other things, stating that she would not vote for President Trump again.2

        Yesterday, The New York Times reported that the Campaign has asked the arbitrator to
enter an order requiring Ms. Manigault Newman to pay for an $846,000, multi-platform, multi-
state advertising campaign “as a ‘corrective’ remedy for her critical comments about President
Trump in her 2018 book and in subsequent interviews.”3 The Times report also suggests that the
Campaign may be seeking to have Ms. Manigault Newman herself appear in said advertising
campaign to personally correct her statements. A copy of the Times report is attached as an
exhibit to this letter.

        The Times report is relevant to two important aspects of this case: first, it is relevant to
the issue of standing and whether there is a credible threat of additional enforcement of the Form
NDA; and second, it is relevant to several legal issues raised in Plaintiffs’ summary judgment
motion, including but not limited to the public policy implications of the Form NDA and whether
the Court can properly “blue pencil” the Form NDA as the Campaign has suggested. In addition,
the Campaign’s continued efforts to enforce the Form NDA during an election have a chilling
effect that extends beyond Ms. Manigault Newman, Ms. Denson, and those targeted by the
Campaign to date.




        1
           See Pls.’ SMF ¶¶ 14–18, ECF No. 21; Def.’s Resp. to Pls.’ SMF ¶¶ 14–18, ECF No. 35; Def.’s Opp’n to
Pls.’ Mot. for Summ. J. at 4 n.2, ECF No. 34.
        2
           Pls.’ SMF ¶ 16, ECF No. 21; Declaration of David Bowles, Esq. Ex. L ¶ 14, ECF No. 26-12; Def.’s Resp.
to Pls.’ SMF ¶ 16, ECF No. 35.
        3
          Maggie Haberman, Trump Campaign Suggests Omarosa Manigault Newman Pay for $1 Million in Ad
Spending, N.Y. Times (Oct. 13, 2020), https://www.nytimes.com/2020/10/13/us/politics/trump-campaign-
omarosa.html.
         Case 1:20-cv-04737-PGG Document 46 Filed 10/14/20 Page 2 of 2




Page 2 of 2

                                            Respectfully submitted,

                                     By: /s/ John Langford
                                         John Langford
                                         UNITED TO PROTECT DEMOCRACY, INC.
                                         555 W. 5th St.
                                         Los Angeles, CA 90013
                                         Telephone: (202) 579-4582
                                         Fax: (929) 777-8428
                                         Email: john.langford@protectdemocracy.org




Cc (by ECF): Counsel of Record




                                 United to Protect Democracy, Inc.
